Citation Nr: 0916379	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  08-02 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
retinitis pigmentosa with right cataract and peripheral 
vision defect.  

2.  Entitlement to service connection for an eye disorder, 
claimed as retinitis pigmentosa with right cataract and 
peripheral vision defect. 


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1971 to November 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In rendering its April 2007 decision, the RO appeared to both 
reopen the claim and deny it on the merits because the 
condition was not incurred in or aggravated by service, 
although the RO stated that the veteran had not submitted new 
and material evidence and so it would not reopen the claim.  
The veteran disagreed with the determination and appealed.  
The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must first 
be addressed before the Board may consider the underlying 
claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 
1996).  Therefore, the initial question before the Board is 
whether new and material evidence has been presented; thus, 
the issue is characterized as such on the title page of this 
decision.


FINDINGS OF FACT

1.  In a March 1976 rating decision, the RO denied 
entitlement to service connection for retinitis pigmentosa 
with right cataract and peripheral vision defect.  

2.  The evidence added to the record since March 1976 is not 
cumulative or redundant; and by itself or in connection with 
the evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for retinitis pigmentosa with right 
cataract and peripheral vision defect. 

3. Retinitis pigmentosa was not noted at the time of 
examination, acceptance, and enrollment into active military 
service.

4. The Veteran's retinitis pigmentosa was initially diagnosed 
in service.


CONCLUSION OF LAW

1.  The March 1976 rating decision, which denied the 
Veteran's claim for entitlement to service connection for an 
eye disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2008).

2.  The evidence received subsequent to the March 1976 rating 
decision is new and material, and the requirements to reopen 
the claim of entitlement to service connection for an eye 
disorder, claimed as retinitis pigmentosa with right cataract 
and peripheral vision defect, have been met. 38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The Veteran's eye disorder, claimed as retinitis 
pigmentosa with right cataract and peripheral vision defect, 
was incurred in service.  38 U.S.C.A. §§ 1131, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Legal Criteria and Analysis

In December 1975 the Veteran submitted a claim seeking a 
grant of service connection for retinitis pigmentosa with 
right cataract and peripheral vision defect.  In March 1976 
the RO denied his claim, stating that retinitis pigmentosa 
was not a disability for which compensation could be paid.  
The Veteran did not appeal; therefore, the March 1976 rating 
decision became final.  See 38 U.S.C.A. § 7105.  

Upon review of the claims file, the Board notes that it 
appears the Veteran submitted a claim seeking a grant of 
service connection for retinitis pigmentosa with right 
cataract and peripheral vision defect in April 1984; however 
the Board could not find a letter in the claims file that 
clearly informed the Veteran that this claim had been denied 
and the reason why, though a July 1984 rating decision (VA 
Form 21-6796b) indicated the RO had considered the claim and 
declined to reopen it.  As well, the Veteran appears to have 
submitted a claim for "eye problems" in July 2000.  In 
August 2000 and November 2000 the RO informed the Veteran a 
previous claim for eye problems had been denied and if he 
wished to reopen the claim he was to submit new and material 
evidence not previously considered.  No response from the 
Veteran was found in the claims file.  See generally 
38 C.F.R. § 3.158 (2008).

In January 2007 the veteran filed this claim seeking service 
entitlement for retinitis pigmentosa with right cataract and 
peripheral vision defect.  A final decision cannot be 
reopened and reconsidered by VA unless new and material 
evidence is presented in connection with a request that the 
previously denied claim be reopened.  38 U.S.C.A. § 5108.  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

It is noted that establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

The evidence of record at the time of the March 1976 rating 
decision denying the veteran's claim of entitlement to 
service connection for retinitis pigmentosa with right 
cataract and peripheral vision defect consisted of his claim 
with service treatment records which included the results of 
a medical review board.  

Since the March 1976 rating decision, the evidence consists 
of a March 1984 statement by a private optometrist regarding 
the Veteran's retinitis pigmentosa and its then current 
condition; a June 1984 VA general medical examination report; 
a December 2006 statement from the Veteran's sister; a 
photocopy of one page from an unidentified dictionary with 
the term retinitis pigmentosa highlighted; a December 2006 
statement and examination report from a private eye care 
clinic; a February 2007 statement from the Veteran; a 
February 2007 statement from the Veteran's representative; 
copies of VAOPGPREC 82-90 and 67-90; and a report from a 
November 2007 VA eye examination. 

The post-service private treatment reports, November 2007 VA 
eye examination report, and the personal statement from the 
Veteran's sister demonstrate that the veteran has a current 
diagnosis of retinitis pigmentosa and receives treatment.  
Even though the evidence of record at the time of the March 
1976 decision already reflected a diagnosis for retinitis 
pigmentosa, the new evidence is pertinent to the issue of 
whether his eye disorder was incurred or aggravated by active 
service beyond the natural progression of the disease.  Thus, 
the Board finds that the post-service VA eye examination 
report, private treatment records, and personal statement of 
the Veteran's sister are material to the question of medical 
causation in that they relate to an unestablished fact.

The VA opinions of the General Counsel were issued in 1990, 
and as such, they are "new."  The Board notes the General 
Counsel opinions, which sets forth legal guidelines regarding 
cognitive and developmental disorders, also suggests a 
bearing on the issue of medical causation and was not 
available for review at the time of the initial rating 
decision denying service connection on the basis of cognitive 
defects.  Thus, the Board also finds this evidence relates to 
an unestablished fact and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

For these reasons, the Board finds that the criteria under 
38 C.F.R. § 3.156(a) have been satisfied, that evidence 
received since March 1976 is new and material, and that the 
claim for service connection for retinitis pigmentosa with 
right cataract and peripheral vision defect is reopened.  

Service Connection

Legal Criteria 

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111 (West 2002).  The presumption is rebutted where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, the VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches. 
VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

The Board observes that congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not considered diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c).  However, service connection may be granted for 
hereditary diseases, such as retinitis pigmentosa, which 
either first manifested themselves during service or which 
pre-existed service and progressed at an abnormally high rate 
during service.  As to whether manifestations of the disease 
in service constituted "aggravation" of the condition, that 
question must be resolved by applying the same stringent 
legal standards which are applicable in cases involving 
acquired disabilities.  38 C.F.R. § 3.306; VAOPGCPREC 67-90 
(July 18, 1990); VAOPGCPREC 82-90 (July 18, 1990).

Specifically, in the 1990 opinion, VA General Counsel 
determined that retinitis pigmentosa, though a congenital or 
hereditary disease, could be service connected if it was 
shown that the disease was first manifested during active 
military service.  See VAOPGCPREC 67-90 (July 18, 1990), 55 
Fed. Reg. 43,253 (Oct. 26, 1990).  The General Counsel 
observed that the mere genetic or familial predisposition to 
develop the symptoms, even if the individual was almost 
certain to develop the condition at sometime in his life, did 
not constitute having the disease.  Only when symptomatology 
and/or an active disease process existed could a claimant be 
said to have developed the disease.  Thus, according to the 
General Counsel, if a claimant had a congenital or hereditary 
predisposition to retinitis pigmentosa prior to service, but 
no manifestations, and he later manifested the disease during 
active military service, service connection may be granted.  
Id.  General Counsel opinions are binding on the Board.

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

In the present case, the veteran is claiming entitlement to 
service connection for an eye disorder.  Specifically, he 
contends that his currently-diagnosed retinitis pigmentosa 
with right cataract and peripheral vision defect were 
incurred in or aggravated by active duty service.

Service treatment records indicate that the July 1971 
enlistment examination considered the Veteran's eyes 
clinically normal, though his vision was noted to need 
correction.  The July 1971 consultation report noted the 
presence of refraction error and that his vision could be 
corrected to 20/20.  Later that same month eyewear was issued 
to the Veteran.  After that, the Veteran did not seek 
treatment for an eye disorder.  Specifically, an eye disorder 
was not noted and diagnosed until the Veteran approached his 
discharge from service and underwent pre-separation 
examinations in March 1975.  He was diagnosed with retinitis 
pigmentosa.

Of importance, while a refractory error was noted in the July 
1971 enlistment examination, the veteran was entitled to a 
presumption of being in sound condition at the time he 
entered the service.  Specifically, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111.

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service 
(i.e., that the progression of the disorder occurred at a 
natural rate rather than an abnormally high rate during 
service).  See generally Kinnaman v. Principi, 4 Vet. App. 
20, 27 (1993); VAOPGCPREC 3-03 (July 16, 2003).  If both 
prongs are not met, the presumption of soundness at entry is 
not rebutted.  For the reasons discussed below, the Board 
finds that medical evidence associated with the claims file 
indicates that the presumption of soundness has not been 
rebutted in this case.    

The Board finds that retinitis pigmentosa was not "noted" at 
the time of the veteran's examination, acceptance, and 
enrollment into active military service.  According to his 
enlistment examination of July 1971, the examiner noted 
"normal" findings of the eyes, with only defective vision 
noted.  Importantly, he was then referred for a follow-up 
examination in July 1971, which identified defective vision 
with no mention of any congenital or other eye disorder 
abnormality.

Because a pre-existing, congenital eye disorder was not 
"noted" upon service entrance, the veteran is entitled to the 
statutory presumption that he was of sound condition, and 
clear and convincing evidence must be shown in order to rebut 
the presumption.  Upon review of the record, the Board finds 
no such evidence in the claims file.

The pre-service medical evidence is absent for any complaints 
of, treatment for, or diagnoses associated with a hereditary 
eye disorder, such as retinitis pigmentosa.  Importantly, 
there is no other evidence of record suggesting that a 
congenital eye disorder, as opposed to his general defective 
vision problems, predated service.  Indeed, the personal 
statement from the sister of the Veteran states she did not 
notice the Veteran having difficulties with his vision until 
after his discharge from service.   

Further, in the light of the reluctance of the November 2007 
VA examiner to give any opinion regarding the Veteran's 
diagnosis and his military service, the Board finds that the 
evidence of record is not clear and unmistakable in terms of 
the medical question of whether the Veteran's retinitis 
pigmentosa manifested prior to service.  As such, the Board 
finds that the presumption of soundness attaches in this 
case.

Having found that the Veteran did not have a preexisting 
congenital eye disorder prior to entering active duty, the 
Board finds that his retinitis pigmentosa began in service.  
As stated above, he was diagnosed with retinitis pigmentosa 
in March 1975 and his separation examination in April 1975 
revealed "abnormal" findings of the eyes due to retinitis 
pigmentosa. 

The Veteran diagnosis was forwarded to a May 1975 medical 
board.  This May 1975 board found the Veteran's retinitis 
pigmentosa both existed prior to service (EPTS) and that it 
was aggravated by duty.  Though it did not explain how the 
disability had been aggravated by the Veteran's duty, the 
board attached a memorandum addressing the onset of the 
Veteran's retinitis pigmentosa.  Assessing very generally, 
the board described a theoretical progression of the 
condition and stated "most probably" the disease process 
began at the age of 12.  The Veteran's disability was further 
reviewed by a September 1975 physical evaluation board which 
reviewed the record and found the Veteran's retinitis 
pigmentosa was also EPTS though without service aggravation 
beyond the natural course of the condition.  The Board finds 
that the generalization by the medical boards about the onset 
and development of symptoms of retinitis pigmentosa does not 
approach the clear and unmistakable standard required to 
necessary to rebut the presumption of soundness.  

Next, the evidence also indicates continuous eye pathology 
since service.  According to a statement by the Veteran 
(December 2006) and the private treatment reports dated March 
1984 and December 2006, the Veteran has sought treatment of 
retinitis pigmentosa since being diagnosed with the disorder 
in service.

In addition to the documented post-service treatment records, 
the Board has considered the Veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

Further, the Board has reviewed the evidence of record 
suggesting a medical nexus between active duty service and 
current complaints.  The Veteran was specifically diagnosed 
during service with retinitis pigmentosa in March 1975.  The 
March-April 1975 in-service eye examination report also 
specifically noted that there was no pathological history of 
injury or disease of the eyes that occurred before he entered 
the military.   

The Board finds the November 2007 VA eye examination 
equivocal, at best.  The examiner did not indicate whether 
the claims file was reviewed and then could not give an 
opinion without resorting to speculation as to the impact of 
the Veteran's military service aggravated the retinitis 
pigmentosa beyond the natural progression of the condition.  

Given the progression of the disorder, the diagnosis found in 
the March 1975 eye examination report and the lack of pre-
service pathology associated with a congenital eye disorder, 
the Board finds that the weight of the evidence demonstrates 
that his eye disorder manifested during service.  
Accordingly, the Board finds that the evidence supports the 
grant of service connection for retinitis pigmentosa with 
right cataract and peripheral vision defect.  As such, the 
appeal is granted.


Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In this 
case, with regard to the claim to reopen, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.   




ORDER

New and material evidence having been received, the claim for 
service connection for retinitis pigmentosa with right 
cataract and peripheral vision defect is reopened, and the 
appeal is granted only to that extent.   

Service connection for retinitis pigmentosa with right 
cataract and peripheral vision defect is granted.



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


